Exhibit 10.1

 


INDEMNIFICATION AGREEMENT


 

dated as of September 14, 2004,

 

between Cytyc Corporation (the “Company”),

 

and                       (“Indemnitee”)

 

WHEREAS, the Board of Directors has determined that it is in the best interest
of the Company’s shareholders to attract and retain qualified persons as
directors and officers, and that the Company should act to assure such persons
that there will be adequate certainty of protection through indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company; and

 

WHEREAS, the Company has adopted provisions in its Certificate of Incorporation
providing for indemnification of its officers and directors, and the Company
wishes to supplement the rights and obligations of the Company and Indemnitee
with respect to indemnification; and

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

 

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;

 

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the parties hereto agree as follows:

 

1.                                       Service by Indemnitee.  Indemnitee will
serve and/or continue to serve as a director or officer of the Company so long
as Indemnitee is duly elected or appointed and until such time as Indemnitee is
removed as permitted by law or tenders a resignation in writing.

 

--------------------------------------------------------------------------------


 

2.                                       Indemnification.  The Company shall
indemnify Indemnitee to the fullest extent permitted by the Delaware General
Corporation law in effect on the date hereof or as such law may from time to
time be amended (but, in the case of any such amendment, only to the extent that
such amendment permits the Company to provide broader indemnification rights
than said law permitted the Company to provide prior to such amendment). 
Without diminishing the scope of the indemnification provided by this Section,
the rights of indemnification of Indemnitee provided hereunder shall include but
shall not be limited to those rights hereinafter set forth, except that no
indemnification shall be paid to Indemnitee:

 

(a)                                  to the extent expressly prohibited by
Delaware law; or

 

(b)                                 for which payment is actually made to
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, by-law or agreement of the Company or any other
Company or organization on whose board Indemnitee serves at the request of the
Company, except in respect of any indemnity exceeding the payment under such
insurance, clause, by-law or agreement; or

 

(c)                                  in connection with an action, suit or
proceeding, or part thereof (including claims and counterclaims) initiated by
Indemnitee, except a judicial proceeding or arbitration pursuant to Section 10
to enforce rights under this Agreement, unless the action, suit or proceeding
(or part thereof) was authorized by the Board of Directors of the Company.

 

3.                                       Action or Proceedings Other than an
Action by or in the Right of the Company.  Except as limited by Section 2 above,
Indemnitee shall be entitled to the indemnification rights provided in this
Section if Indemnitee is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the name of the Company) by reason of
the fact that Indemnitee is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent or fiduciary of any other entity (including, but not
limited to, another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise or entity); or by reason of anything done or
not done by Indemnitee in any such capacity.  Pursuant to this Section,
Indemnitee shall be indemnified against all costs, judgments, penalties, fines
(including, without limitation, ERISA excise taxes or penalties assessed on a
person with respect to any employee benefit plan), liabilities, amounts paid in
settlement by or on behalf of Indemnitee, and Expenses (defined below)
reasonably incurred or suffered by Indemnitee in connection with such Proceeding
if Indemnitee acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and with respect to any
criminal Proceeding, had no reasonable cause to believe his or her conduct was
unlawful.

 

4.                                       Indemnity in Proceedings by or in the
Name of the Company.  Except as limited by Section 2 above, Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee
was or is a party or is threatened to be made a party to any Proceeding brought
by or in the name of the Company to procure a judgment in its favor by reason of
the

 

2

--------------------------------------------------------------------------------


 

fact that Indemnitee is or was a director, officer, employee or agent or
fiduciary of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity.  Pursuant to this Section, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses reasonably
incurred or suffered by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that no such indemnification shall be made in respect of any claim, issue, or
matter as to which Delaware law expressly prohibits such indemnification by
reason of any adjudication of liability of Indemnitee to the Company, unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification for such costs,
judgments, penalties, fines, liabilities and Expenses as such court shall deem
proper.

 

5.                                       Indemnification for Costs, Charges and
Expenses of Successful Party.  Notwithstanding the limitations of Sections 3 and
4 above, to the extent that Indemnitee has been successful, on the merits or
otherwise, in whole or in part, in defense of any Proceeding (including any
Proceeding brought by or on behalf of the Company) or in defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses reasonably incurred or suffered in connection
therewith.

 

6.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the costs, judgments, penalties, fines,
liabilities or Expenses reasonably incurred or suffered in connection with any
Proceeding (including any Proceeding brought by or on behalf of the Company),
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such costs, judgments,
penalties, fines, liabilities, amounts paid in settlement and Expenses
reasonably incurred or suffered to which Indemnitee is entitled.

 

7.                                       Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the maximum
extent permitted by applicable law, Indemnitee shall be entitled to
indemnification against all Expenses reasonably incurred or suffered by
Indemnitee or on Indemnitee’s behalf if Indemnitee appears as a witness or
otherwise incurs legal expenses as a result of or related to Indemnitee’s
service as a director, officer, employee or agent of the Company, in any
threatened, pending or completed legal, administrative, investigative or other
proceeding or matter to which Indemnitee neither is, nor is threatened to be
made, a party.

 

8.                                       Determination of Entitlement to
Indemnification.  Upon written request by Indemnitee for indemnification
pursuant to Sections 5 or 7, the Company shall pay all Expenses reasonably
incurred or suffered by Indemnitee.  Upon written request by Indemnitee for
indemnification pursuant to Sections 3, 4, or 6, the entitlement of Indemnitee
to indemnification, to the extent not provided pursuant to the terms of this
Agreement, shall be determined by the following person or persons who shall be
empowered to make such determination (unless

 

3

--------------------------------------------------------------------------------


 

ordered by a court):  (a) the Board of Directors of the Company by a majority
vote of Disinterested Directors  (defined below), whether or not such majority
constitutes a quorum; (b) a committee of Disinterested Directors designated by a
majority vote of Disinterested Directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel (defined below) in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (d) the stockholders of the Company.  Such Independent Counsel
shall be selected by the Board of Directors and approved by Indemnitee.  Upon
failure of the Board so to select such Independent Counsel or upon failure of
Indemnitee so to approve, such Independent Counsel shall be selected upon
application to a court of competent jurisdiction.  Such determination of
entitlement to indemnification shall be made not later than thirty (30) calendar
days after receipt by the Company of a written request for indemnification.  Any
Expenses incurred by Indemnitee in connection with a request for indemnification
or payment of Expenses hereunder, or under any other agreement, any provision of
the Company’s Certificate of Incorporation or any policy of directors’ and
officers’ liability insurance, shall be borne by the Company.  The Company
hereby indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification.  If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

 

9.                                       Presumptions and Effect of Certain
Proceedings.  The Secretary of the Company shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise in writing the Board of
Directors or such other person or persons empowered to make the determination as
provided in Section 8 that Indemnitee has made such request for
indemnification.  Upon making such request for indemnification, Indemnitee shall
be presumed to be entitled to indemnification hereunder and the Company shall
have the burden of proof in making any determination contrary to such
presumption.  If the person or persons so empowered to make such determination
shall have failed to make the requested determination with respect to
indemnification within 30 calendar days after receipt by the Company of such
request, a requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification.  The termination of any Proceeding described in Sections 3 or 4
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself:  (a) create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful; or (b) otherwise adversely
affect the rights of Indemnitee to indemnification except as may be provided
herein.

 

10.                                 Remedies of Indemnitee in Cases of
Determination not to Indemnify or to Pay Expenses.  In the event that a
determination is made that Indemnitee is not entitled to indemnification
hereunder or if payment has not been timely made following a determination of
entitlement to indemnification pursuant to Sections 8 and 9, or if Expenses are
not paid pursuant to Section 15, Indemnitee shall be entitled to final
adjudication in a court of competent

 

4

--------------------------------------------------------------------------------


 

jurisdiction of entitlement to such indemnification or payment.  Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty days following the
filing of the demand for arbitration.  The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration or any other claim. 
The determination in any such judicial proceeding or arbitration shall be made
de novo and Indemnitee shall not be prejudiced by reason of a determination (if
so made) pursuant to Sections 8 or 9 that Indemnitee is not entitled to
indemnification.  If a determination is made or deemed to have been made
pursuant to the terms of Section 8 or 9 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.  The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary.  If
the court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses reasonably incurred or suffered by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).

 

11.                                 Other Rights to Indemnification. 
Indemnification and payment of Expenses provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under any provision of the Certificate of Incorporation,
By-laws or other organizational documents of the Company, vote of stockholders
or Disinterested Directors, provision of law, agreement or otherwise.

 

12.                                 Expenses to Enforce Agreement.  In the event
that Indemnitee is subject to or intervenes in any Proceeding in which validity
or enforceability of this Agreement is at issue or seeks an adjudication or
award in arbitration to enforce Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, Indemnitee shall be indemnified by the Company
against any actual Expenses incurred by Indemnitee.

 

13.                                 Continuation of Indemnity.  All agreements
and obligations of the Company contained herein shall continue during the period
Indemnitee is a director, officer, employee or agent of the Company or is
serving at the request of the Company as a director, officer, employee or agent
or fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise or entity) of the Company and shall continue thereafter with respect
to any possible claims based on the fact that Indemnitee was a director,
officer, employee or agent of the Company or was serving at the request of the
Company as a director, officer, employee or agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise or entity).  This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of the
heirs, personal representative, executor, administrator and estate of
Indemnitee.

 

5

--------------------------------------------------------------------------------


 

14.                                 Notification and Defense of Claim.  Promptly
after receipt by Indemnitee of notice of any Proceeding, Indemnitee will, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company in writing of the commencement thereof; but the omission so
to notify the Company will not relieve the Company from any liability that it
may have to Indemnitee.

 

15.                                 Payment of Expenses.  All Expenses incurred
by Indemnitee in advance of the final disposition of any Proceeding shall be
paid by the Company at the request of Indemnitee, each such payment to be made
within thirty (30) calendar days after the receipt by the Company of a statement
or statements from Indemnitee requesting such payment or payments from time to
time.  Indemnitee’s entitlement to such Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking a judgment in court or an
adjudication or award in arbitration pursuant to this Agreement (including the
enforcement of this provision) or the Company’s Certificate of Incorporation. 
Such statement or statements shall reasonably evidence the expenses and costs
incurred by Indemnitee in connection therewith and shall include or be
accompanied by an undertaking, in substantially the form attached as Exhibit 1,
by or on behalf of Indemnitee to reimburse such amount if it is finally
determined, by a court of competent jurisdiction, after all appeals, that
Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise.  The Company shall not
require Indemnitee to secure Indemnitee’s undertaking to reimburse any such
amounts.

 

16.                                 Separability; Prior Indemnification
Agreements.  If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not by themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent of the
parties that the Company provide protection to Indemnitee to the fullest
enforceable extent.  This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement; provided, however, that the contract rights conferred upon
Indemnitee in this Agreement shall be in addition to, and shall not replace or
extinguish, the indemnification rights conferred upon Indemnitee in the
Company’s Certificate of Incorporation.

 

17.                                 Headings; References; Pronouns.  The
headings of the sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.  References herein to section numbers are to sections of
this Agreement.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as appropriate.

 

6

--------------------------------------------------------------------------------


 

18.                                 Definitions.  For purposes of this
Agreement.

 

(a)                                  “Disinterested Director” means a director
of the Company who is not or was not a party to the Proceeding in respect of
which indemnification is being sought by Indemnitee.

 

(b)                                 “Expenses” includes, without limitation,
expenses incurred in connection with the defense or settlement of any and all
investigations, judicial or administrative proceedings or appeals, attorneys’
fees, witness fees and expenses, fees and expenses of accountants and other
advisors, retainers and disbursements and advances thereon, the premium,
security for, and other costs relating to any bond (including cost bonds,
appraisal bonds or their equivalents), and any expenses of establishing a right
to indemnification under Sections 8, 10 and 12 above but shall not include the
amount of judgments, fines or penalties actually levied against Indemnitee.

 

(c)                                  “Independent Counsel” means a law firm or a
member of a law firm that neither is presently nor in the past five years has
been retained to represent: (i) the Company or Indemnitee in any matter material
to either such party, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s right to indemnification under this Agreement.

 

(d)                                 “Proceeding” includes any threatened,
pending or completed investigation, action, suit or other proceeding, whether
brought in the name of the Company or otherwise, against Indemnitee, for which
indemnification is not prohibited under Sections 2(a)-(c) above and whether of a
civil, criminal, administrative or investigative nature, including, but not
limited to, actions, suits or proceedings in which Indemnitee may be or may have
been involved as a party or otherwise, by reason of the fact that Indemnitee is
or was a director, officer, employee or agent of the Company, or is or was
serving, at the request of the Company, as a director, officer, employee or
agent or fiduciary of any other entity, including, but not limited to, another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise or entity, or by reason of anything done or not done by Indemnitee in
any such capacity, whether or not Indemnitee is serving in such capacity at the
time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.

 

19.                                 Other Provisions.

 

(a)                                  This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.  Except as set
forth in Paragraph 10 hereof with

 

7

--------------------------------------------------------------------------------


 

respect to Indemnitee’s right to arbitration, to the fullest extent permitted by
law the Court of Chancery of the State of Delaware shall have exclusive
jurisdiction to hear and determine all actions, suits or proceedings arising out
of this Agreement.

 

(b)                                 This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced as evidence of the existence of this Agreement.

 

(c)                                  This Agreement shall not be deemed an
employment contract between the Company and any Indemnitee who is an officer of
the Company, and, if Indemnitee is an officer of the Company, Indemnitee
specifically acknowledges that Indemnitee may be discharged at any time for any
reason, with or without cause, and with or without severance compensation,
except as may be otherwise provided in a separate written contract between
Indemnitee and the Company.

 

(d)                                 Upon a payment to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of the Indemnitee to recover against any person for such
liability, and Indemnitee shall execute all documents and instruments reasonably
required and shall take such other actions as may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary for the Company to bring suit to enforce such rights; provided,
however, that Indemnitee need not execute any document or instrument or take any
other action that may result in any less liability to Indemnitee unless
Indemnitee is indemnified with respect thereto.

 

(e)                                  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

The Company

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

Indemnitee

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

 

I                                                                , agree to
reimburse the Company for all expenses paid to me by the Company for my defense
in any civil or criminal action, suit, or proceeding, in the event, and to the
extent that it shall ultimately be determined, by a court of competent
jurisdiction, that I am not entitled to be indemnified by the Company for such
expenses.

 

 

 

Signature

 

 

 

 

 

Typed Name

 

 

 

 

 

Office

 

 

 

                          )ss:

 

Before me                                  , on this day personally appeared
                      , known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.

 

GIVEN under my hand and official seal at          , this           day of
           , 200    .

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

9

--------------------------------------------------------------------------------